 5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 1 of 19




                      IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

 IN RE: JUSTIN EISENHART and                                         CASE NO. 5:20-bk-71965-R
        BRITTANY EISENHART,                                                          Chapter 7
            Debtors


 IN RE: ERIC SOLLER                                                 CASE NO. 5:21-mp-00702-R


 UNITED STATES TRUSTEE’S RESPONSE IN OPPOSITION TO AMENDED AND
RESTATED MOTION PURSUANT TO LOCAL RULE 2090-1(b) FOR PRO HAC VICE
  ADMISSION OF DANIEL E. GARRISON, ESQ., OR, IN THE ALTERNATIVE,
MOTION TO DISQUALIFY DANIEL E. GARRISON FROM ACTING AS COUNSEL IN
                          THIS MATTER

       Comes now Daniel J. Casamatta, Acting United States Trustee for Region 13 (the “UST”),

by and through undersigned counsel, pursuant to 11 U.S.C. § 307, and states the following for his

response in opposition to pro hac vice admission of Daniel E. Garrison, Esq., or, in the alternative,

his motion to disqualify Daniel E. Garrison from acting as counsel in this matter:



                                       I. JURISDICTION

       1.      This Court has jurisdiction of this matter under 28 U.S.C. §§ 1334(a) and (b), 28

U.S.C. §§ 157(a) and (b)(1), and 28 U.S.C. § 151.



                                     II. INTRODUCTION

       2.      Arkansas attorney Eric Soller is currently a defendant/respondent in two upcoming

proceedings before this court. First is the Court’s Order to Appear and Explain and Produce in the

matter of Eric Soller, Case No. 5:21-mp-00702 (the “MP”), and the second is the UST’s Motion

to Examine Debtor’s Transactions with Attorney (Doc. #22) (the “UST Motion”) in In re Justin

Eisenhart and Brittany Eisenhart, Case No. 5:20-bk-71965 (the “Eisenhart Case”).
 5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 2 of 19




       3.      Mr. Soller has elected to retain Daniel E. Garrison, an attorney licensed to practice

in Arizona, as his counsel for both matters. Mr. Soller now moves this Court to admit Mr. Garrison

as his counsel pro hac vice. The UST objects to Mr. Garrison’s pro hac vice admission under

these specific factual circumstances. Mr. Garrison should not be permitted to participate in the

Eisenhart case and the MP under Local Rule 2090-1 due to his conflict of interest in this matter.

In the alternative, the UST asserts that Mr. Garrison should be disqualified from representing Mr.

Soller in these matters based on his conflict of interest in violation of the Arkansas Rules of

Professional Conduct.



                                          III. FACTS

       4.      The UST first became aware that Mr. Soller was working with Fresh Start Funding,

LLC (“FSF”) around December 2020. On or about December 29, 2020, the UST sent an email to

Mr. Soller requesting documents pertaining to his relationship with FSF and his representation of

Jessica and Sabrina Torres-Truelove, debtors in one of the MP cases. Mr. Soller responded that

he would work to get the information to the UST.

       5.      On January 12, 2021, the UST received an email from info@protegolaw.com. The

email, which was comprised of multiple document attachments, included a five-page letter from

Protego Law (“Protego”) that was signed by Mr. Garrison. A copy of the letter is attached to this

response and is referred to here as UST Exhibit 1.

       6.      In the letter, Mr. Garrison stated that Protego was representing Mr. Soller “in

connection with [the UST’s] email inquiry.” Mr. Garrison goes on to state: “[m]y firm provides

legal work in connection with a defense guaranty offered by Fresh Start Funding” and that Mr.

Garrison’s two purposes in writing were “to provide [the UST] with the information [the UST]

requested from Mr. Soller” and to provide “additional background information about bifurcation
                                                 3
 5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 3 of 19




and ‘$-down’ bankruptcy, Fresh Start Funding’s business and its relationship with Mr. Soller and

his firm.” UST Ex. 1.

       7.         Upon information and belief, based on facts learned and fully developed in the past

few months, Mr. Garrison’s relationship to FSF is far more direct and entangled than set forth in

the January 12, 2021 letter.

       8.         Mr. Garrison, according to the description he produced, is a “co-founder and

Managing Director” for FSF, the third-party financing entity that provided Mr. Soller contracts,

training, and collection capacity in connection with his bifurcated fee agreements with clients.

Fresh Start funding is based in Scottsdale, Arizona and operates out of what appears to be an office

building at 1805 N. Scottsdale Rd., Suite 100, Scottsdale, AZ, 85281.

       9.         Mr. Garrison is also the “co-founder and lead litigation counsel” at Protego, his law

firm that is also based out of Arizona and that “represent[s] chapter 7 attorneys who offer post-

petition payment terms to their clients.”1            According to their website, Protego has the same

physical address as FSF: 1805 N. Scottsdale Rd., Suite 100, Scottsdale, AZ, 85281.

       10.        As a managing member of FSF, Mr. Garrison has fiduciary duties of loyalty and

care to act in good faith and promote the interests of FSF.

       11.        Upon information and belief, Mr. Garrison is one of two managing members of

FSF; the other is Matthew R. Hartley. Mr. Hartley is also a co-founder of Protego and is the only

other attorney listed on Protego’s website. Indeed, Protego seems to consist entirely of Mr.

Garrison and Mr. Hartley.2

       12.        In another matter involving the UST, now pending in the United States Bankruptcy

Court for the Western District of Missouri, Mr. Garrison signed a stipulation of fact in which he


       1
           https://www.protegolaw.com/ (last accessed Sept. 3, 2021).
       2
           See id.
                                                         4
 5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 4 of 19




admitted that he and Mr. Hartley indirectly own, through other entities, a majority of the

membership interests in FSF. In re Rosema, Case No. 20-40366-can7, ECF Doc. No. 98-1 at para

29 (Bankr. W.D. Mo. July 14, 2020).

       13.     One document provided by Mr. Garrison in connection with the UST inquiry of

Mr. Soller is a “Line of Credit and Accounts Receivable Management Agreement” (the “AR

Agreement”) between Mr. Soller, Eric Soller Attorney at Law (Mr. Soller’s law firm), and FSF.

A copy of the AR Agreement is attached to this motion and incorporated by reference herein as

UST Exhibit 2.

       14.     In general, the AR Agreement provides that FSF will extend a line of credit to Mr.

Soller, based on a case-by-case review of fees due to Mr. Soller from his clients. UST Ex. 2, ¶ 2.

Under the AR Agreement, FSF is entitled to a fixed 25% fee, calculated based on the specific

amount of each client’s financed fee arrangement, regardless of whether the fees are ever collected

from the client. UST Ex. 2, ¶¶ 2-2.1 and 5.9. Upon satisfactory proof of meeting certain

“underwriting” conditions set by FSF for each case, which allegedly include a minimum client

income level, and Mr. Soller’s use of certain FSF-approved engagement agreements, FSF would

advance a percentage of the fees set forth in the agreement to Mr. Soller shortly after the filing of

the bankruptcy case. UST Ex. 2, ¶ 2.1. Some amount of the fees that may ultimately be due to

Mr. Soller are retained in a “hold back account”, subject to a formula set forth in the AR

Agreement. UST Ex. 2, ¶ 2.2. If the client fails to pay, FSF is entitled to withdraw the amount of

the missed payment, which may include FSF’s fee, from the hold back account. Id.

       15.     In addition to the hold back account, under the AR Agreement, FSF holds certain

legal interests in Mr. Soller’s fees in this case. For example, Mr. Soller pledged the fees themselves

as collateral to FSF. UST Ex. 2, ¶¶ 2.5, 8.5. Further, Mr. Soller assigned all management and

collection of the fees to FSF. UST Ex. 2, ¶¶ 5.3-5.4. In exchange for entering into the AR
                                                  5
 5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 5 of 19




Agreement, FSF has agreed to provide a defense guarantee to Mr. Soller regarding any challenge

“by the US Trustee or a Bankruptcy Judge with regard to the legality or ethical propriety of chapter

7 bifurcation.” UST Ex. 2, ¶ 6.4. Further, the AR Agreement states that “[i]f a final non-appealable

order is issued holding that bifurcation of Chapter 7 cases is not allowed under the Bankruptcy

Code, FSF will indemnify [Soller], in accordance with the Defense Policy against disgorgement

of fees in an amount not to exceed $50,000.” Id.

       16.        The AR Agreement incorporates by reference FSF’s Defense Guaranty and

Indemnity Policy (“the Indemnity Agreement”) for attorneys using their services. A copy of the

Indemnity Agreement is attached to this motion and referenced herein as UST Exhibit 3. The

Indemnity Agreement states:

       Our Promise to You

       If you follow the best practices set out above (and we’ll provide you all of the
       training and forms to make that easy), and you’re challenged in court by a panel
       trustee, the United States Trustee or a judge, we’ll defend you and indemnify you if
       we are unsuccessful. What does that mean? Here’s what we’ll do:

       1. We’ll represent you with one of our in-house attorneys or, if needed, outside
          counsel.
       2. We’ll draft all necessary briefs using our extensive research and analysis on
          bifurcation, the bankruptcy code and rules, and the rules of professional
          responsibility.
       3. We’ll provide counsel to conduct oral argument on any motion.
       4. We’ll also represent you on any appeal of an adverse decision.
       5. If a non-appealable order is issued holding that bifurcation of Chapter 7 cases is
          not allowed under the Bankruptcy Code, we'll indemnify you against
          disgorgement for up to $50,000.00.*3

UST Ex. 3.

       17.        The AR Agreement was signed by Mr. Soller as representative of his firm and by

Mr. Hartley, who is co-counsel to Mr. Garrison at Protego, as representative of FSF.


       3
           The asterisk directs the reader to a footnote in small print that says: “Terms and conditions apply.”

                                                           6
 5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 6 of 19




        18.      Recently, the UST took a Rule 30(b)(6) deposition of Mr. Hartley as a corporate

representative of FSF in connection with pending litigation in the Western District of Missouri

(the “Hartley Deposition”). A copy of the Hartley Deposition is attached to this motion and

incorporated herein as UST Exhibit 4. During the Hartley Deposition, Mr. Hartley admitted the

following as it pertains to FSF: (1) that FSF drafts and controls key components of the

fee/engagement agreements used by the attorney with the Debtors (UST Ex. 4, p. 45); (2) that Mr.

Garrison and Mr. Hartley were personally involved in drafting the language to be used in the

agreements (UST Ex. 4, pp. 49-50); and, (3) that FSF’s fee is determined as a straight percentage

of the post-petition fee charged in the case (UST Ex. 4, p. 141).

        19.      In response to a subpoena issued in the WDMO litigation, FSF produced a copy of

video presentations (one of which includes Mr. Garrison personally), which were distributed to

FSF’s customers and potential customers, specifically encouraging attorneys financing fees

through FSF to raise their post-petition rates and to charge the maximum allowed in a district.

        20.      On July 15, 2021, the UST Motion was filed in the Eisenhart Case. The UST

Motion asks this Court to examine the fees paid by the Eisenharts to Mr. Soller and to determine

whether they were excessive based upon the services Mr. Soller performed.

        21.      On July 29, 2021, this Court issued the MP ordering Mr. Soller to appear and

explain his fees in the Eisenhart case and in three other FSF cases, amongst other concerns.

        22.      On July 30, 2021, Mr. Garrison emailed the UST stating that he would be

representing Mr. Soller in the MP and in the Eisenhart Case.4

        23.      The UST initially raised concerns about Mr. Garrison’s representation of Mr. Soller

pro hac vice because Mr. Garrison indicated that Mr. Soller would act as Mr. Garrison’s local


        4
          The email also articulated that Mr. Garrison was now representing another Arkansas attorney, Jack Burns,
who is also using FSF’s services.
                                                        7
 5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 7 of 19




counsel under Local Rule 2090-1. The UST was concerned about its ability to contact Mr. Soller

as local counsel because he is also a represented party, which the UST is typically prohibited from

contacting.5 Mr. Garrison acknowledged this concern and stated that he would provide the UST

with written consent to contact Mr. Soller. No consent has yet been provided.

         24.      On August 16, 2021, Mr. Soller, with Mr. Garrison’s attestation, filed his first

Motion Pursuant to Local Rule 2090-1(b) for Mr. Garrison’s Pro Hac Vice Admission in the MP

(the “First Pro Hac Motion”) (Doc. #9 in the MP).6

         25.      On August 17, 2021, Mr. Soller, with Mr. Garrison’s attestation, filed an Amended

and Restated Motion for Mr. Garrison’s Pro Hac Vice Admission (the “Amended Pro Hac

Motion”) (Doc. #25 in the Eisenhart case; Doc. #12 in the MP). It appears from the Amended Pro

Hac Motion that Mr. Garrison no longer intends to provide the UST with consent to contact Mr.

Soller as local counsel; rather he has chosen to request waiver of the local counsel requirement. If

granted, all contact with Mr. Soller must be made through Mr. Garrison.

         26.      Also on August 17, 2021, Mr. Soller filed a Combined Response to the UST Motion

and the Court’s Order in the MP (the “Combined Response”) (Doc. #10). Many of the arguments

and case law citations set forth in the Combined Response mirror those found in Protego’s letter

to the UST.



                                                IV. ARGUMENT

         27.      Mr. Garrison seeks to be admitted to practice before this Court pro hac vice for the


          5
            Under the McDade Act, (also known as the Citizen Protection Act), codified in 1998 at 28 U.S.C. § 530B,
DOJ attorneys "shall be subject to State laws and rules, and local Federal court rules, governing attorneys in each State
where such attorney engages in that attorney's duties, to the same extent and in the same manner as other attorneys in
that State." 28 U.S.C. § 530B. The McDade Act is often cited for the proposition that the UST must follow state bar
rules concerning attorney-client “no contact” rules in federal investigations.
          6
            Upon information and belief, the original pro hac vice motion was inadvertently not filed in the Eisenhart
Case.
                                                           8
 5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 8 of 19




MP and the Eisenhart case. Thus, Mr. Garrison must submit to the standards of professional

conduct for this Court which are governed by the Arkansas Rules of Professional Conduct and

Federal Rule of Bankruptcy Procedure 9011. Local Rule 2090-2 (adopted Jan. 12, 2006).

Local Rule 2090-1 governs admission to practice before this court and provides that attorneys from

other states “may be admitted to this Court pro hac vice upon a proper showing of qualifications

to participate in a particular case or proceeding before this Court.” Local Rule 2090-1 (rev. Jan.

12, 2006).

       28.     Local Rule 2090-1 has no committee notes and does not provide guidance on what

this Court should consider in determining an attorney’s “proper showing of qualifications.”

However, the Arkansas Supreme Court’s Rules Governing Admission to the Bar (“Bar Rules”)

provide persuasive authority from which this Court can draw corollary guidance for pro hac vice

admission.

       29.     Arkansas Bar Rule 14 governs pro hac vice appearances by non-resident attorneys

and articulates the requirements for participation in Arkansas proceedings. It states in pertinent

part as follows:

       (e) The court may examine the non-resident attorney to determine that the non-
       resident attorney is aware of and will observe the ethical standards required of
       attorneys licensed in Arkansas. If the court determines that the non-resident
       attorney is not a reputable attorney who will observe the ethical standards required
       of Arkansas attorneys, that the non-resident attorney has been engaging in the
       unauthorized practice of law in the state of Arkansas, or that other good cause
       exists, the court may deny the motion.

Ark. R. Gov’g Admis. Bar XIV(e).

       30.     Because Arkansas courts can examine an attorney’s awareness of and compliance

with the ethical standards before granting pro hac vice admission, it is appropriate for this court

to undertake the same analysis. Based on the following ethics analysis, the UST avers that Mr.

Garrison’s representation of Mr. Soller is incompatible with the Arkansas Rules of Professional
                                                 9
 5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 9 of 19




Conduct, therefore he should not be deemed qualified to be admitted to practice before this Court

pro hac vice.


 A. Mr. Garrison Holds a Concurrent Conflict of Interest Under Rule 1.7 Which Impairs
   the Adversary System, and It is Not Reasonable to Believe That He Can Provide Proper
                                      Representation.

        31.     Rule 1.7 of the Arkansas Rules of Professional Conduct states that:

        (a) Except as provided in paragraph (b), a lawyer shall not represent a client if the
        representation involves a concurrent conflict of interest. A concurrent conflict of
        interest exists if:
               (1) the representation of one client will be directly adverse to another
               clients; or
               (2) there is a significant risk that the representation of one or more
               clients will be materially limited by the lawyer's responsibilities to
               another client, a former client or a third person or by a personal interest
               of the lawyer,
        (b) Notwithstanding the existence of a concurrent conflict of interest under
        paragraph (a), a lawyer may represent a client if:
               (1) the lawyer reasonably believes that the lawyer will be able to provide
               competent and diligent representation to each affected client;
               (2) the representation is not prohibited by law:
               (3) the representation does not involve the assertion of a claim by one client
               against another client represented by the lawyer in the same litigation or
               other proceeding before a tribunal; and
               (4) each affected client gives informed consent, confirmed in writing,

ARK. RULES PROF’L. CONDUCT R. 1.7 (emphasis added). The official comments go on to state

that lawyers must consider how their representation of a client may be otherwise materially limited,

such as by the lawyer’s fiduciary responsibilities as a trustee, executor, or corporate director. Id.,

at cmt. 9.

        32.     Within the Rule 1.7 framework, Mr. Garrison has both a responsibility to a third

party, FSF, and a personal interest. Mr. Garrison is a managing member of FSF and thus has

fiduciary duties of loyalty and care to act in good faith and promote the interests of FSF. Mr.

Garrison also has a personal interest in the success of FSF as an owner of the company. These

duties constitute a concurrent conflict of interest because Mr. Garrison has a duty to protect FSF,
                                                 10
5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 10 of 19




an entity he partially owns, directly controls, and profits from, and that duty materially limits his

ability to independently represent Mr. Soller.

        33.        For example, it may be in Mr. Soller’s interest as a client to defend himself in the

MP or the Eisenhart case by arguing that FSF was somehow to blame for any issues or untoward

conduct. But Mr. Garrison has a vested interest in not bringing that argument to the court because

he is both an owner and fiduciary of FSF, which could be materially harmed by such statements.

Similarly, if Mr. Soller wanted to settle these issues by agreeing not to participate with FSF, Mr.

Garrison’s responsibility to FSF would be impermissibly entangled in that conversation. Mr.

Soller’s interests (and thereby Mr. Garrison’s interests as his counsel) are not aligned with Mr.

Garrison’s ownership interest and fiduciary duties to FSF. This is precisely what the ethics rules

are designed to address. In that circumstance, an attorney’s materially limited representation

would and should result in her non-representation of the client.

        34.        Concurrent conflicts of interest can also arise where a third party pays for an

attorney’s services. The comments to Rule 1.7 state that:

        [13] A lawyer may be paid from a source other than the client, including a co-client,
        if the client is informed of that fact and consents and the arrangement does not
        compromise the lawyer's duty of loyalty or independent judgment to the client. See
        Rule 1.8(f). For example, when an insurer and its insured have conflicting interests
        in a matter arising from a liability insurance agreement, and the insurer is required
        to provide special counsel for the insured, the arrangement should assure the special
        counsel's professional independence.

Id., at cmt. 13.

        35.        The relationship between FSF and Mr. Soller under the Indemnity Agreement could

be compared to that of an insurance company and its insured. Thus, to comply with Rule 1.7, FSF

and Mr. Soller’s arrangement would require FSF to hire outside counsel to “assure the special

counsel’s professional independence.” Id.

        36.        Unfortunately, FSF has not secured counsel for Mr. Soller that assures
                                                    11
5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 11 of 19




independence. Instead of outside counsel, FSF hired its own co-founder, Mr. Garrison, through

what Mr. Garrison calls “my firm,” Protego, which is comprised of the same two lawyers who act

as managing directors for FSF: Mr. Garrison and Mr. Hartley. Both FSF and Protego operate out

of the same office. This enables FSF to effectively control the litigation even if this is prejudicial

to the client’s interests.

        37.     In summary, Mr. Garrison, through his ownership and contributions to FSF,

contracted with Mr. Soller, set out the terms of the fee agreements, and agreed to indemnify Mr.

Soller if he was questioned about his fee practices in connection with FSF. Now that those

practices are in question, Mr. Garrison is asking this Court to allow him to personally represent

Mr. Soller. And somehow Mr. Garrison’s conflict as on owner of FSF with Mr. Soller is alleviated

by labeling Protego as purportedly “independent counsel,” even though Protego consists entirely

of Mr. Garrison and Mr. Hartley and is effectively an affiliate of FSF. Absolutely nothing about

this situation indicates that Mr. Garrison, FSF, or Protego have taken steps to assure their

“professional independence.”

        38.     Finally, while Mr. Garrison’s Rule 1.7 conflicts could be waivable by Mr. Soller,

FSF and Mr. Soller have not yet presented their signed waivers to the court. Moreover, such

waivers would be ineffective because the Arkansas Rules explicitly state that such a waiver is

effective only if the representation is “reasonabl[e].” ARK. RULES PROF’L. CONDUCT R. 1.7(b)(1).

At least one circuit has long held that disqualification may nevertheless be appropriate “to preserve

the integrity of the adversary process . . .where an attorney’s conflict of interest . . . undermines

the confidence in the vigor of the attorney’s representation of his client.” Board of Ed. of City of

New York v. Nyquist, 590 F.2d 1241, 1246 (2nd Cir. 1979); see also Williams v. Trans World

Airlines, Inc., 588 F.Supp. 1037, 1042-43 (W.D. Mo. 1984) (quoting cases for the propositions

that both the public trust and the ethical administration of justice are important considerations in
                                                 12
5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 12 of 19




reviewing whether counsel should be disqualified). In this case, the mere fact of having Mr.

Garrison as his attorney will effectively prevent Mr. Soller from obtaining legal advice as to

whether it is in his best interest to separate his interests from those of FSF. Moreover, it is difficult

to see how there would be any cognizable harm to a party before this Court if Mr. Garrison were

disqualified. FSF would still be contractually obligated to provide counsel to Mr. Soller – but it

would be held to its obligation to provide conflict-free representation. Thus, the integrity of the

bankruptcy process compels a closer look at the propriety of Mr. Garrison’s representation.

        39.     Here, this conflict will manifest itself in the proceedings, as it has in ongoing

proceedings in other districts. For example, as previously discussed, the UST is involved in

ongoing litigation related to similar issues in the Western District of Missouri. Mr. Garrison has

appeared as counsel in that matter. During the course of the litigation, it became necessary for the

UST to subpoena documents held by FSF relevant to the ongoing litigation and to take a deposition

of FSF pursuant to Fed. R. Civ. P. 30(b)(6), made applicable to those proceedings by Fed. R.

Bankr. P. 9014(c) and Fed. R. Bankr. P. 7030. In response to the subpoena, Mr. Garrison raised

certain procedural and substantive objections to the UST, which clearly were raised on behalf of

FSF and not his attorney client. Further, at the Rule 30(b)(6) deposition, FSF proffered Mr. Hartley

as its corporate representative, which is extremely problematic since Mr. Hartley and Mr. Garrison

are affiliated together with Protego Law.

        40.     Additionally, after the UST raised questions about FSF’s conduct, Mr. Garrison has

counseled his attorney clients to file declaratory judgment actions against the UST to seek judicial

approval of FSF’s business model in the Western District of Missouri. See Bearden Law v.

Casamatta, Adv. Case No. 20-4032, ECF Doc. No. 1 (Bankr. W.D. Mo. May 5, 2020); Jennifer

Benedict Law Office, LLC v. Casamatta, Adv. Case No. 20-4027, ECF Doc. No. 2 (Bankr. W.D.

Mo. May 4, 2020). These actions were filed to benefit and “bless” FSF’s business practices, a fact
                                                   13
5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 13 of 19




that was quite clear to the Bankruptcy Court, who subsequently entered orders to show cause why

the cases should not be dismissed for numerous reasons, including lack of standing, lack of subject

matter jurisdiction and failure to state a claim. See Bearden Law, ECF Doc. No. 16 at 6-9; Jennifer

Benedict Law Office, ECF Doc. No. 19 at 6-9. Subsequently, the actions were voluntarily

dismissed in response to the orders to show cause.7

         41.       It is the UST’s experience that Mr. Garrison is seeking to wear multiple hats at the

same time – to defend FSF’s business interests, and to fulfill the defense guarantee set forth in the

AR Agreement. Permitting Mr. Garrison to advance his own personal interest while acting as

counsel in this matter is neither reasonable nor consistent with the adversary process or the

administration of justice.


  B. Mr. Garrison, Protego, and/or FSF Are Funding Mr. Soller’s Litigation Expenses in
                                 Derogation of Rule 1.8(e).

         42.      Under the Arkansas Rule of Professional Conduct, a lawyer shall not:

         (e) provide financial assistance to a client in connection with pending or
         contemplated litigation, except that: (1) a lawyer may advance court costs and
         expenses of litigation, the repayment of which may be contingent on the outcome
         of the matter; and (2) a lawyer representing an indigent client may pay court costs
         and expenses of litigation on behalf of the client.

ARK. RULES PROF’L. CONDUCT R. 1.8. Notably, this rule may not be waived by the client. The

official comments explain that this prohibition is necessary because allowing a lawyer to pay for

the costs of lawsuits “would encourage clients to pursue lawsuits that might not otherwise be

brought and because such assistance gives lawyers too great a financial stake in the litigation.”


         7
            Earlier, when it was unclear whether the UST or a court would raise ethical questions regarding FSF’s
practices, FSF appears to have taken the opposite tactic of discouraging its customers from raising the issue proactively
to obtain a ruling by the court. Thus, in the Missouri litigation, FSF suggested that an attorney’s failure to meet her
obligation to file an application for Court approval of her fee agreement was the result of a “tactical decision”
(apparently made by FSF and agreed to by the attorney) because such an application was inconsistent with FSF’s
business model. See Transcript of Status Hearing (July 21, 2020) at 22-23, In re Rosema, No. 20-40366-can7), a copy
of which is attached to this motion and referred to herein as UST Exhibit 5.
                                                          14
5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 14 of 19




Id., at cmt. 10.

        43.        Here, Mr. Garrison owns an interest in FSF, which, in turn, is indemnifying Mr.

Soller. Accordingly, Mr. Garrison is financing this litigation, because he is on the hook, so to

speak, for the judgment. Therefore, it is highly improper for Mr. Soller’s counsel to be a

principal in the very entity that will pay any judgment. An attorney cannot indemnify his own

client from a potential judgment. See Fla. Bar v. Patrick, 67 So.3d 1009, 1014-15 (Fla. 2011)

(lawyer suspended for violating Rule 1.8(e) when he orally agreed to indemnify his client against

any potential award of the opposing attorneys’ fees and costs, and then paid for his client’s

attorney fees charged by another firm in appealing that adverse judgment); Computer Dynamics

Inc. v. Merrill (In re Computer Dynamics Inc.), 252 B.R. 50, 63-64 (Bankr. E.D. Va. 1997).

        44.        Mr. Garrison may argue against the application of this rule because Mr. Soller’s

Indemnity Agreement is with FSF rather than with Protego or Mr. Garrison. Given the complete

identity of ownership and personnel, however, FSF and the Law Firm are effectively the same

entity for purposes of a conflicts analysis. Moreover, the idea that FSF is actually paying the Law

Firm for its services in representing Mr. Soller is inherently suspect, considering that the same

people, Mr. Hartley and Mr. Garrison, are on both sides of the agreement. The UST contends that

because Mr. Garrison is both the lawyer for the Law Firm and a director and owner of FSF, it is

doubtful that FSF paid for Mr. Soller’s litigation financing assistance. And even if it did, it would

amount to Mr. Garrison and Mr. Hartley effectively paying themselves.

    C. Mr. Garrison Holds A Proprietary Interest In The Outcome Of The MP and The
                       Eisenhart Case In Derogation Of Rule 1.8(i).

        45.        Rule 1.8(i) states that:

        [a] lawyer shall not acquire a proprietary interest in the cause of action or subject
        matter of litigation the lawyer is conducting for a client, except that the lawyer may:
        (1) acquire a lien granted by law to secure the lawyer's fee or expenses; and (2)
        contract with a client for a reasonable contingent fee in a civil case.
                                                   15
5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 15 of 19




ARK. RULES PROF’L. CONDUCT R. 1.8(i). Here, too, this rule may not be waived by the client. As

the official comments note, “when the lawyer acquires an ownership interest in the subject of the

representation, it will be more difficult for a client to discharge the lawyer if the client so desires.”

Id., at cmt. 16.

        46.        This rule is identical to the American Bar Association Model Rule in this regard

and has been almost universally adopted. See MODEL RULES PROF’L. CONDUCT R. 1.8(i). Courts

finding that a lawyer has acquired a prohibited interest in the subject matter of the litigation have

found that disqualification is appropriate unless the interest can be divested prior to trial. See, e.g.

Sauer v. Xerox Corp., 85 F.Supp.2d 198, 201 (W.D.N.Y. 2000) (attorney required to divest himself

of interest because “[i]f [the attorney] believes he is the one-third owner of the equipment . . . it is

that subjective belief that could affect his judgment in pursuing the action and in defending against

. . . counterclaims.”).

        47.        Mr. Garrison, through a wholly-owned limited liability company, is a member and

apparent one-third owner of FSF – an interest which Mr. Garrison has acknowledged in open court.

FSF has a contractual interest not only in the collection of Mr. Soller’s fees, but also directly in

whether Mr. Soller is successful in the litigation because FSF has agreed to indemnify Mr. Soller

up to $50,000 for any disgorgement which may be ordered. If anything, FSF, and by extension

Mr. Garrison, has a greater interest in the matter than Mr. Soller (although this is not required to

show a violation of Rule 1.8(i)). Thus, because Mr. Garrison has a personal financial interest in

FSF, and FSF has a direct financial interest in the outcome of the litigation, Mr. Garrison’s

representation of Mr. Soller is specifically prohibited by the relevant rules of professional conduct.




                                                   16
5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 16 of 19




 D. In the Alternative, Mr. Garrison Should Be Disqualified From Serving As Counsel In
                                       These Matters.

         48.      If the Court finds that the above-articulated conflicts do not go to the analysis of

Mr. Garrison’s “qualifications” for admission pro hac vice, the UST alternatively moves this court

to disqualify Mr. Garrison from serving as counsel in these matters under the Arkansas Rules of

Professional Conduct.

         49.      Decisions to disqualify an attorney in federal litigation are vested in the sound

discretion of the trial court. Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1154 (8th Cir. 1999). Such

motions are subject to “particularly strict judicial scrutiny” because they may be abused by

opposing counsel.8 Midwest Motor Sports v. Arctic Cat Sales, Inc, 347 F.3d 693, 700-701 (8th

Cir. 2003) (quoting Hawker v. C.I.R., 82 F.3d 806, 808 (8th Cir. 1996)). The party asserting

disqualification has the burden to demonstrate that the representation is impermissible, based upon

the relevant professional rules and codes of conduct applicable in the jurisdiction. Engineered

Prods. Co. v. Donaldson Co., Inc., 290 F.Supp.2d 974, 980 (N.D. Ia. 2003). While disqualification

is an extreme remedy which should be imposed only when absolutely necessary, Macheca Transp.

Co. v. Phila. Indem. Co., 463 F.3d 827, 833 (8th Cir. 2006), the Eighth Circuit has also held that

all doubts should be resolved in favor of disqualification. Coffelt v. Shell, 577 F.2d 30, 32 (8th

Cir. 1978); see also Jo Ann Howard and Assoc., P.C. v. Cassity, No. 4:09CV01252 ERW, 2012

WL 1247271, at *1 (E.D. Mo. April 13, 2012); Engineered Prods., 290 F.Supp.2d at 980. In

making this determination, the court should weigh whether disqualification would result in

increased expenses, delay in resolution, and deprivation of choice of counsel against the nature

and severity of the conflict and the duty of undivided loyalty existing in the specific case.


        8
          Without conceding the issue, the United States Trustee presumes, for the purposes of this motion, that he is
an opposing party.

                                                         17
5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 17 of 19




Kinzenbaw v. Case, LLC, No. C 01-133 LRR, 2004 WL 1146462, at *4 (N.D. Ia. May 20, 2004).

       50.     The UST hereby incorporates and reasserts all of its above arguments concerning

Mr. Garrison’s conflicts under the Arkansas Rules of Professional Conduct. Even if the Court

concludes that these are not direct conflicts in violation of the Rules of Professional Conduct, it

should nevertheless disqualify Mr. Garrison because there is a substantial risk that Mr. Garrison

will seek to advance the interests of FSF, which will impair the due administrative of justice. If

Mr. Garrison and FSF wish to appear in this matter, they can file proper motions to intervene – but

they cannot advance their interests as alleged counsel to one of the parties and be permitted to

hijack these proceedings. To the extent that Mr. Soller is entitled to indemnification from FSF,

that is a contractual matter between Mr. Soller and FSF. To require FSF to pay for conflict-free

representation for Mr. Soller is no more than they already contractually obligated themselves to

do.

       51.     Mr. Garrison’s proposed application is akin to an insurance company seeking to

defend its insured, not by hiring independent counsel with a duty of loyalty to the insured, but by

hiring an officer of the insurance company. That cannot be permitted because such counsel cannot

reasonably separate his own financial interests from the representation.

       52.     The MP and the UST Motion both involve whether Mr. Soller complied with this

Court’s rules, as well as the Bankruptcy Code and rules, in entering into certain fee agreements.

FSF is not a party to these proceedings. However, FSF has effectively made itself a party by

providing Mr. Garrison, one of its owner/directors, to represent Mr. Soller. FSF is akin to an

amicus curiae, but one that has asserted the right to control a litigant’s own defense. Mr. Garrison

should not be allowed to do so, due to his clear and uncontested financial stake in the outcome of

these issues. Mr. Garrison is an owner of FSF and clearly has a vested interest in FSF’s continued

operations.
                                                18
5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 18 of 19




       53.     On these facts, there is a substantial risk that Mr. Garrison’s personal financial

interests in FSF will impair his ability to represent Mr. Soller in the MP and the Eisenhart case

because Mr. Garrison has a substantial interest in the outcome of the litigation. Mr. Garrison will

be personally affected by the result of the litigation. Additionally, no competing considerations

counsel against disqualifying Mr. Garrison. Disqualifying Mr. Garrison and providing Mr. Soller

an opportunity to obtain disinterested counsel or, as many attorneys do, simply appear at the MP

and UST Motion hearing to represent himself and explain his fees in these cases, will not delay

the MP or the Eisenhart case. If Mr. Soller does wish to be represented, the costs involved in

obtaining new counsel would presumably be borne by FSF under their indemnification and defense

obligations, not by Mr. Soller. Thus, it is not a situation where denial of pro hac vice admission,

or alternatively disqualification, will leave a needy party without representation. Accordingly, Mr.

Garrison should be denied admission pro hac vice or be disqualified from representing Mr. Soller

in these matters.




                                                19
5:20-bk-71965 Doc#: 32 Filed: 09/10/21 Entered: 09/10/21 13:32:43 Page 19 of 19




                                         V. CONCLUSION

       WHEREFORE, the United States Trustee prays that this Court enter its Order denying

the Motion to Appear Pro Hac Vice, or in the alternative disqualify Daniel E. Garrison from

acting as counsel in this matter; and further prays for all other proper relief.

                                               Respectfully submitted,


                                               DANIEL J. CASAMATTA
                                               ACTING UNITED STATES TRUSTEE


                                       By:     /s/ Kathryn M.C. Worlow
                                               KATHRYN M.C. WORLOW, Bar No. 2018027
                                               Trial Attorney
                                               Office of the United States Trustee
                                               200 West Capitol, Suite 1200
                                               Little Rock, AR 72201-3618
                                               (501) 324-7357
                                               Kathryn.M.Worlow@usdoj.gov




                                        Certificate of Service

        The undersigned certifies that a copy of the foregoing was served by United States Mail,
postage prepaid, this 10th day of September, 2021, upon those parties not receiving electronic
notification.

JUSTIN EISENHART and BRITTANY EISENHART
315 TEXAS LANE, APT. 205
SPRINGDALE, AR 72764

ERIC SOLLER
SOLLER LAW FIRM
P.O. BOX 814
CHARLESTON, AR 72933


                                               /s/ Kathryn M.C. Worlow
                                               Kathryn M.C. Worlow



                                                  20
